DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 12/07/2021 in response to the Non-Final Office Action mailed 08/04/2021 and Interview of 11/04/2021 has been entered.  
	Claims 2-54 are currently pending in U.S. Patent Application No. 16/752,138.

Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments, consistent with those notes as identified in the Interview Summary Record corresponding to the 11/04/2021 Interview.  Most significantly, with reference to Applicant’s remarks as found on page 22, the claimed limitations involving a figure-ground relationship are distinguished from that cited disclosure in Papathomas et al. (US 2019/0254581), as the composite images of Papathomas conform to the depth characteristics of a face/figure, and inputs indicative of figure/face characteristics despite interleaved background noise, do not involve any explicitly identified figure-ground relationship and/or dimensions based thereon.  Additionally, claims as amended require an image input including at least a manipulation of an image element associated with the at least one image, which is distinguished from for example a broadly interpreted labeling/parts identification.  Consideration is also given to those clarifying/limiting amendment to that/those contiguities as claimed, sufficient for the purposes of excluding potentially broad interpretations.  The foregoing amendments are successful in correcting/overcoming those Objections to claims 12, 13, 17 and 20 and rejections under 35 

Allowable Subject Matter and Reasons for Allowance
Claims 2-54 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under the combination(s) of references cited.  Reconsideration and updated search has provided additionally cited references which present the general state of the art without lending towards an obvious combination of references that teach/suggest the claimed invention as a whole.  Specifically references of record fail to teach/suggest at least:
“sending, by a machine, one or more interactivities to a user, the one or more interactivities including at least one image, the one or more interactivities including at least requesting image input, the image input including at least a manipulation of an image element associated with the at least one image, the machine including at least a processor system having one or more processors and a memory system;
receiving, at the machine, the image input from the user; and
assessing the image input from the user, by the machine, and based on the assessment determining a score that is indicative of cognitive status of the user;
wherein the one or more interactivities include at least an interactivity in which a user is presented with one or more elements of the at least one image, the at least one image being composed of one or more images, and the user is asked to identify information of the at least one image indicative of whether a figure-ground relationship is perceived.”

In addition to claimed variants thereof wherein/involving e.g.:
“the user is presented with a composite image set and is asked to identify aspects of the composite image indicative of whether there is a perception of dimensions that is based on a figure-ground relationship”

“determining, by the processor system, a value that represents characteristics of the one or more contiguities that are in the image; and determining, by the machine, which images to include in an interactivity based on the value associated with aspects of the contiguities and a skill level of the user” in view of said one or more contiguities as claimed more specifically, and
 
the method (and system for the same) as claimed wherein the image input is “received via a tangible user interface (TUI)” in view of permissible interpretation(s) thereof.

Applicant’s invention as claimed enables improved cognitive assessment, unique as compared to current approaches, as the claimed interactivities use/involve figure-ground image sets wherein a figure-ground relationship may be used to determine a user specific emergent confluence, generally in addition to that/those involving contiguities of various strengths.


Additionally Cited References:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the "Comments on Statement of Reasons for Allowance".

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669